Citation Nr: 0030026	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had unverified service from October 1952 to 
October 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO), which denied the 
benefit sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has the following nonservice-
connected disability ratings: left foot drop, complete, with 
compression neuropathy of both peroneal nerves, evaluated as 
40 percent disabling; total right hip arthroplasty, evaluated 
as 30 percent disabling; total left knee arthroplasty, 
evaluated as 30 percent disabling; chronic obstructive 
pulmonary disease, evaluated as 30 percent disabling; 
degenerative arthritis, right shoulder, evaluated as 20 
percent disabling; degenerative arthritis, left shoulder, 
evaluated as 20 percent disabling and postoperative herniated 
nucleus pulposus, lumbar with radiculopathy L5 and S1 and 
degenerative arthritis with compression deformity, L5, 
evaluated as 20 percent disabling.

3.  The veteran is not blind for VA purposes, is not a 
patient in a nursing home, does not require frequent 
adjustment of any special prosthetic or orthopedic 
appliances, and is not bedridden.

4.  The objective evidence does not show that the veteran is 
currently unable to dress and feed himself, attend to the 
wants of nature, or to keep himself ordinarily clean and 
presentable, nor is there evidence that he requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

5.  The veteran does not have a single permanent disability 
ratable at 100 percent under regular schedular evaluation.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a special monthly 
pension in the form of housebound benefits.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed with regard to the issue on appeal.

Under 38 U.S.C.A. § 1521 (West 1991), "each veteran of a 
period of war who meets the service requirements of this 
section and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct" shall receive VA pension.  38 
U.S.C.A. § 1521(a).  Section 1521 further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) 
is permanently housebound (38 U.S.C.A. § 1521(e)).  See also 
38 C.F.R. § 3.351(b), (c), and (d) (1999).  The need for aid 
and attendance is defined as "helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person."  38 C.F.R. § 3.351(b).  "Aid and 
attendance" is considered necessary where a veteran is 
unable to dress or undress himself, or keep himself 
ordinarily clean and presentable or feed himself, or use 
bathroom facilities by himself.  38 C.F.R. § 3.352(a) (1999).  
Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (1999).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination of the 
need for regular aid and assistance.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352.

A claimant is "permanently housebound" when substantially 
confined to his or her dwelling and the immediate premises, 
and it is reasonably certain that the disability and 
resultant confinement will continue throughout that person's 
lifetime.  38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 
3.351(d)(2).

The veteran's currently rated nonservice connected 
disabilities include: left foot drop, complete, with 
compression neuropathy of both peroneal nerves, evaluated as 
40 percent disabling; total right hip arthroplasty, evaluated 
as 30 percent disabling; total left knee arthroplasty, 
evaluated as 30 percent disabling; chronic obstructive 
pulmonary disease (COPD), evaluated as 30 percent disabling; 
degenerative arthritis, right shoulder, evaluated as 20 
percent disabling; degenerative arthritis, left shoulder, 
evaluated as 20 percent disabling and postoperative herniated 
nucleus pulposus, lumbar with radiculopathy L5 and S1 and 
degenerative arthritis with compression deformity, L5, 
evaluated as 20 percent disabling. 

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home, nor is it 
contended otherwise.  The evidence also shows that the 
veteran does not require the assistance of another person to 
perform activities of daily living such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable or tending to the wants of nature.

A VA examination performed in October 1998 shows that the 
veteran did not require an attendant to drive him to the 
hospital for the examination.  In the examination report, the 
examiner noted that the veteran's ability to protect himself 
from the hazards of his daily environment is somewhat limited 
because he moves slowly due to neurological problems with his 
legs.  It was also indicated that the veteran has previously 
had a total prosthesis inserted in his left knee and a total 
prosthesis inserted into his right hip.  The veteran reported 
having constant urinary infections and stated that he has 
been advised he will require antibiotic treatment for the 
same for the rest of his life.  The veteran also reported 
experiencing shortness of breath after walking one block and 
he indicated that he is unable to run or navigate stairs due 
to various problems with his legs.  The examiner noted that 
the veteran is able to shop and go about as needed, but that 
he has a friend who helps him with heavy work.  The veteran 
reported that in an ordinary day, he generally does whatever 
he wishes.  

On physical examination, the veteran appeared thin and 
chronically ill.  The veteran's posture could not be 
adequately determined as he relied on a cane in each hand to 
stand and he was slightly bent in order to utilize the canes.  
The veteran's gait was antalgic due to pain in his right hip 
and left knee, and the foot drop on the left and numbness of 
both his legs.  The veteran's ambulation was described as 
extremely compromised due to hip, knee and leg difficulties.  
Pain was noted when the veteran rolled to the left when 
attempting to assume the supine position on the examination 
table.  Mild pain was also noted on range of motion of the 
right hip.  The veteran had moderate bony deformity of the 
left knee, but normal range of motion.  The veteran had some 
limitation of motion of the lumbar spine; however, he had no 
difficulty with his upper extremities.  The examiner stated 
that the noted limitations are permanent.  An 
electrocardiogram revealed sinus bradycardia, but was read as 
normal.  Pulmonary function studies revealed moderate 
obstructive impairment with significant improvement 
postbronchodilator.  Nerve conduction studies and an EMG of 
both lower extremities and lumbosacral paraspinals were 
consistent with bilateral compression neuropathy of the 
peroneal nerves at the fibular head and denervation of 
uncertain etiology of the distal muscles of the left leg.  X-
rays revealed total right hip replacement, total left knee 
replacement moderate osteoporosis and compression deformity 
of the lumbosacral spine, scoliosis of the lower lumbar spine 
and moderate to severe degenerative arthritis of the 
shoulders bilaterally.  The veteran was diagnosed with COPD, 
compression neuropathy of both peroneal nerves, total knee 
arthroplasty of the left knee, total hip arthroplasty of the 
right hip, degenerative arthritis of the shoulders and 
degenerative arthritis of the lumbar spine with compression 
deformity of the lumbar spine.
Other medical evidence of record consists of records from 
Detroit General Hospital dated February to April 1978; a 
record from Park General Clinic dated August 1980; an October 
1984 VA hospitalization record; treatment records from Gerald 
Uzansky, D.O. dated May 1983 to August 1984; VA outpatient 
treatment records dated May 1984 to July 1984 and VA 
examination reports dated May and November 1985.  However, 
these records do not contain evidence demonstrating that the 
veteran is entitled to aid and attendance, or that he is 
housebound.  

During a November 1999 Travel Board hearing held before the 
undersigned in Detroit, Michigan, the veteran testified that 
he meets the criteria for eligibility for housebound 
benefits.  The veteran testified that he lives alone.  He 
also indicated that as of the date of the hearing, he was no 
longer able to drive a car on his own.  However, in October 
1998 he drove himself to his VA examination, because the 
person who was supposed to drive him to the examination was 
unable to drive him.  The veteran further testified that if 
he leaves his house he uses a walker to assist his 
ambulation.  The veteran testified variously that when he is 
at home, he sometimes uses his wheelchair and that he 
sometimes does not use his wheelchair.  He indicated that he 
is unable to use his wheelchair at home, because his house is 
not wheelchair accessible.  However, if his home was 
wheelchair accessible, the veteran testified that this would 
be his primary means of mobility.  Additionally, the veteran 
indicated that when he leaves his house, he is usually not 
able to leave without assistance.  Specifically, he indicated 
that he is unable to do his own grocery shopping, he cannot 
take out the garbage, he cannot get his mail, and he is 
unable to walk around the block.  At the most, the veteran is 
able to go out onto his porch.  The veteran stated that he 
relies on his neighbors to assist him with the aforementioned 
activities.  In the veteran's opinion, his most disabling 
disabilities are his hip and his spine.

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly 
compensation on the basis of being in need of regular aid and 
attendance or being housebound.  The evidence does not 
establish that the veteran is blind for VA purposes, 
bedridden, a patient in a nursing home, or that he requires 
the frequent adjustment of any special prosthetic or 
orthopedic appliances, which by reason of a disability cannot 
be done without aid.  Furthermore, the clinical evidence of 
record does not indicate that the veteran's disabilities 
functionally preclude him from being able to dress and feed 
himself, attend to the wants of nature, or keep himself 
ordinarily clean and presentable.  The Board has considered 
the veteran's testimony that he is unable to drive, go to the 
grocery store, take out his garbage, get his mail and walk 
around the block.  While this indicates that the veteran's 
disabilities may interfere with his ability to perform 
certain household chores, the evidence does not show that he 
is unable to dress and feed himself, attend to the wants of 
nature, or keep himself ordinarily clean and presentable.  
Indeed, the veteran and his representative have made no such 
allegations.

In addition, the veteran is not objectively shown to require 
the care or assistance of another on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  While it is noted in the October 1998 VA 
examination report that the veteran's ability to protect 
himself from the hazards of his daily environment are 
somewhat limited because he moves slowly due to neurologic 
problems with his legs, there is no indication that the 
veteran is completely without the ability to protect himself 
from the hazards or dangers incident to his daily 
environment.  Furthermore, there is no evidence that the 
veteran requires another person to make frequent adjustments 
to his wheelchair.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to special monthly pension based on the need 
for regular aid and attendance of another person. 

The remaining question is whether the veteran is entitled to 
special monthly pension in the form of "housebound" 
benefits.  As noted above, the veteran does not have a 
disability rated as 100 percent disabling.  The Board has 
carefully reviewed the record and finds that the ratings 
assigned the veteran's various nonservice-connected 
disabilities are appropriate under the VA Schedule for Rating 
Disabilities, and that no single disorder warrants a 100 
percent disability rating.  Thus, there is no schedular basis 
for granting the veteran housebound benefits.  

In conclusion, there is no reasonable basis upon which to 
predicate a grant of special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  In reaching this decision, the 
Board has considered the applicability of the doctrine of 
reasonable doubt.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b).  The 
veteran, of course, is free to reopen his claim for special 
monthly pension at any time, particularly if his disability 
picture changes significantly.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

